Case 1:17-cr-02949-MV Document 461 Filed 05/27/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,

v. No. CR 17-2949-MV
DASHAWN ROBERTSON,

Defendant.

NOTE FROM JURY
Case 1:17-cr-02949-MV Document 461 Filed 05/27/21 Page 2 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

USA v. Dashawn Robertson
NO. CR 17-2949-MV
DATE: 5/% 27/ Zt

Time: {|:49a |

QUESTION: Wyyas re The 2ecac DERE TON OF Zetartatio’ As Iv Kerayes
To THe CHARLES AGBENST DaSuaws FZostatson ©

 

 

 

RESPONSE: A&t- OF 7A C Spelt Aétinitperis Gov CCA.
7
Are (nelvaeda. pr yor wretrvefrioeris .
7

 

 

7
MM teecly

MARTHA VAZQUEZ

UNITED STATES DISTRICT JUDGE

APPROVED BY:
Paul Mysliwiec, Esq.
Eva Fontanez, Esq.
Sarah Gorman, Esq.
Ryan Villa, Esq.
